ON MOTION
PER CURIAM.

ORDER

The Office of Personnel Management (OPM) moves to waive the requirements of Fed. Cir. R. 27(f) and to dismiss Yvonne C. Johnson’s petition from the Merit Systems Protection Board’s judgment in Johnson v. OPM, PH0831040568-I-1, 99 M.S.P.R. 668 for lack of jurisdiction. Johnson has not responded.
Our jurisdiction in these matters is limited to review of final Board decisions that adversely affect an employee or application. See 5 U.S.C. § 7703(a)(1). In the Board’s decision, the Administrative Judge (AJ) determined that OPM had committed prejudicial error by failing to notify Johnson when her now deceased husband filed for a refund of his retirement contribution. The Board remanded the matter to OPM directing the agency to determine what if any annuity Johnson was entitled to within 60 days of the AJ’s order. Because the Board’s decision was neither final nor adverse to Johnson, the Court lack’s jurisdiction over this petition.
Accordingly,
IT IS ORDERED THAT:
(1) The motions are granted.
(2) Each side shall bear its own costs.